Citation Nr: 1023168	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-25 064 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a chronic strain of the lumbosacral spine.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2007 and September 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The July 2007 rating decision granted service connection for 
the chronic strain of the lumbosacral spine and assigned a 20 
percent disability rating.  The September 2007 rating 
decision denied service connection for the bilateral shoulder 
and knee disabilities.


FINDINGS OF FACT

1.  The Veteran's chronic strain of the lumbosacral spine is 
manifested by limitation of flexion to no less than 50 
degrees on repetitive motion with pain.

2.  The Veteran's pre-existing bilateral shoulder disability 
was aggravated by his military service.

3.  The Veteran's pre-existing bilateral knee disability was 
aggravated by his military service.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 20 
percent for the Veteran's chronic strain of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).

2.  A congenital bilateral shoulder disability was aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 1111, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

3.  A congenital bilateral knee disability was aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

In light of the favorable decision as it relates to the 
issues of entitlement to service connection for bilateral 
shoulder and knee disabilities, any error by VA in complying 
with the requirements of VCAA as to these issues is moot.

For initial rating claims, where, as here, entitlement to 
disability benefits has been granted and an initial rating 
has been assigned, the original claim has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007). 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in June 2007 in 
which the RO advised the appellant of the evidence needed to 
substantiate his claim of entitlement to service connection 
for a low back disability.  The appellant was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  This letter further advised the Veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in 
connection with his service connection claim in July 2007 and 
in connection with his increased rating claim in July 2009.  
The Board finds that these examination reports are adequate 
for the purpose of determining the claim that is decided 
herein.  These examination reports reflect that the examiners 
reviewed the claims folder, including the Veteran's service 
treatment records.  During the examinations, the examiners 
elicited from the Veteran his history of complaints and 
symptoms, conducted thorough examinations, and provided 
clinical findings detailing the examination results.  For 
these reasons, the Board concludes that the July 2007 and 
July 2009 VA examination reports provide adequate bases for a 
decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's chronic strain of the lumbosacral spine is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2009).  

Disabilities of the spine are rated under the general rating 
formula for diseases and injuries of the spine.  This formula 
applies to disabilities of the spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In relevant part, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).  

The July 2007 VA examination report reflects that the Veteran 
complained of generalized stiffness in the back.  He reported 
pain in the morning and when sitting for longer than an hour.  
The pain usually gets better with walking.  He did not 
complain of any radiation, numbness, weakness, incontinence 
of bladder or stool, or erectile dysfunction.  He uses Advil 
daily, which provides some relief.  He does not use an 
assistive device, and it was noted that there was no 
functional impairment of occupation or of activities of daily 
living.  No periods of incapacitation were noted.

The July 2007 VA examination report notes, in relevant part, 
forward flexion to 20 degrees with complaints of pain, facial 
grimacing, and guarding, but with extension to 60 degrees.  
Backward extension was to 22 degrees, while left and right 
lateral flexion were to 23 degrees and right and left 
rotation were to 25 degrees.  There was no change following 
five repetitions of forward flexion.  No neurological 
abnormality was noted and an x-ray of the lumbosacral spine 
was negative.  

According to the July 2009 VA examination report, the Veteran 
reported ongoing pain that can flare up one or two times per 
week, lasting for ten to twelve hours.  He remains functional 
during the flare-ups.  The pain is aggravated by excessive 
walking and standing more than four hours per day.  Taking 
Advil a couple of times per day provides some relief.  He 
also applies heat and performs core strengthening and 
stretching exercises.  He rests as much as possible when he 
is having pain.  He described the pain as dull but stated 
that it can be throbbing and sharp at times.  He reported 
that it does not radiate.  He stated that repetitive 
movements can increase the pain, but he denied weakness, 
fatigue, or lack of endurance.  He reported having lost no 
time from his job and is able to handle his job 
responsibilities but that there are days when he works and is 
in pain.

The July 2009 VA examination report notes that the Veteran's 
gait was normal and he was not using any assistive devices 
for ambulation.  He was not wearing a back brace.  There was 
no acute muscle spasm or increased muscle tension on 
palpation of the lumbar spine and the Veteran did not 
complain of tenderness with palpation.  Forward flexion was 
to 75 out of 90 degrees and extension was to 25 out of 30 
degrees.  Left lateral flexion was to 25 out of 30 degrees, 
and right lateral flexion was to 30 degrees.  Left and right 
lateral rotation were each to 30 out of 30 degrees.  The 
Veteran reported endpoint pain with forward flexion and 
extension.  Following repetitive movements, forward flexion 
was decreased to 50 degrees and extension was decreased to 20 
degrees.  The Veteran also reported increased pain.  All 
other ranges of motion remained the same.  There was no 
evidence of weakness, fatigue, or lack of endurance following 
repetitive movements.

Sensory examination was appropriately responsive to all 
sensory stimuli.  Muscle strength in the lower extremities 
was 5/5.  Deep tendon reflexes were 2+/4.  Straight leg 
raises were negative for back pain and Waddell's criteria 
were also negative.  X-rays were normal.

Based on this evidence, the Board finds that a rating in 
excess of 20 percent is not warranted for the Veteran's back 
disability.  As noted above, the 20 percent rating 
contemplates forward flexion between 30 and 60 degrees, while 
an increased rating of 40 percent is not available unless 
forward flexion is 30 degrees or less.  The greatest 
impairment of forward flexion that is of record is the July 
2009 finding of forward flexion to 50 degrees following 
repetitive motion.  This reading takes into account the 
DeLuca factors as described above.  There is no evidence of 
ankylosis of the thoracolumbar spine, either favorable or 
unfavorable, that would otherwise justify granting an 
increased rating.  

The July 2007 examination report notes forward flexion to 20 
degrees but ultimately states that he could extend to 60 
degrees.  While it appears as though the 20 degree point may 
have been the Veteran's range of motion pain-free, the 
Veteran's ultimate range of flexion was the maximum flexion 
listed to justify a 20 percent rating.  It therefore does not 
appear that the 20 degree figure represents a limitation to 
the Veteran's flexion.  In addition, the Board notes that the 
July 2009 flexion was to 75 degrees and additionally limited 
to 50 degrees with pain on repetitive movement.  These 
findings to not appear to be consistent with a limitation of 
flexion to 20 degrees in July 2007.  The Board therefore 
finds that a rating in excess of 20 percent is not warranted.

The Board has considered whether the Veteran's low back 
disability may be more appropriately rated under a different 
diagnostic code.  However, Diagnostic Codes 5237 through 5242 
all apply the same General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237 to 5242.  Diagnostic Code 5243, intervertebral disc 
syndrome, allows for the assignment of a rating based on 
periods of incapacitating episodes.  However, the Veteran is 
not shown to have intervertebral disc syndrome or to have 
incapacitating episodes due to his low back disability.  
Therefore, an increased rating under a different diagnostic 
code is not available.  

Furthermore, the Board notes that the examination reports 
both expressly note no neurological abnormality or other 
symptoms of the low back disability that would otherwise 
warrant a separate disability rating.

In short, the Board finds that a preponderance of the 
evidence of record is against assigning a rating in excess of 
20 percent for the Veteran's chronic strain of the 
lumbosacral spine.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine.  However, 
as a preponderance of the evidence is against the Veteran's 
claim, this doctrine is inapplicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002);  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation for the disability at 
issue on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as 'governing norms.'  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service- 
connected disability of the lumbosacral spine is inadequate.  
A comparison between the level of severity and symptomatology 
of the Veteran's disability with the established criteria 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability at issue is 
inadequate (which it manifestly is not), the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as 'governing norms.'  The record does not show 
that the Veteran has required hospitalization for this 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment beyond that already 
contemplated by the 20 percent rating criteria due to the 
lumbosacral spine disability.  The examination reports of 
record reflect that the Veteran has not missed work due to 
this disability and that this disability has not otherwise 
interfered with the Veteran's performance of his work duties.  
The Board finds that the evidence does not demonstrate an 
exceptional or unusual clinical picture beyond that 
contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Service Connection

The Veteran has also claimed entitlement to service 
connection for bilateral shoulder and knee disabilities 
caused by Ehlers-Danlos syndrome.  He specifically contends 
that these conditions were aggravated by his military 
service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Temporary 
or intermittent flare-ups of a preexisting disorder are not 
sufficient to constitute aggravation.  Rather, the underlying 
condition must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  See VAOPGCPREC 3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2008); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Service connection for a congenital disability, 
however, may be awarded if it is shown that such congenital 
defect was aggravated through superimposed injury during 
active service.  See VAOPGCPREC 82-90 (July 18, 1990).  
Congenital or developmental 'defects' automatically rebut the 
presumption of soundness and are therefore considered to have 
preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

The Veteran reported a history of Ehlers-Danlos Syndrome 
causing subluxation in the joints of his upper and lower 
extremities during his June 2004 enlistment examination.  
However, his upper and lower extremities were found to be 
clinically normal on entrance into service.  Regardless of 
the negative clinical findings, the Board concludes that the 
presumption of soundness has necessarily been rebutted as 
pre-service private treatment records reflecting that the 
Veteran was diagnosed with Ehlers-Danlos Syndrome when he was 
three or four years old are associated with the claims 
folder.  The Board will thus address whether the Veteran's 
Ehlers-Danlos Syndrome was aggravated by service.

In this regard, a January 2007 memorandum for the Physical 
Evaluation Board (PEB) Liaison Officer reflects a probable 
disqualifying diagnosis of Ehlers-Danlos Syndrome with 
chronic dislocations.  It was noted that the Veteran's 
condition existed prior to service and was aggravated by 
service.  A past medical history sheet notes that the Veteran 
had multiple dislocations of the shoulders and knees prior to 
service.

A February 2007 Medical Evaluation Board narrative summary 
reflects that the Veteran was diagnosed with Ehlers-Danlos 
Syndrome of the mild variety when he was three years old.  It 
noted that the diagnosis was made following shoulder 
dislocation at age three without a history of trauma.  It 
noted that the Veteran's childhood was largely normal with 
minimal limitation of activities.  He reported that, prior to 
his entrance into service, both shoulders and his right 
kneecap would sublux/dislocate.

Currently, the Veteran reported, his right shoulder 
dislocates about once a month and that his left shoulder 
subluxes/dislocates about once every six months.  He reported 
that his right kneecap subluxes/dislocates about once every 
six months.  He reported that his right shoulder and right 
knee subluxations/dislocations always self-reduce.  Following 
a physical examination and x-rays, the physician diagnosed 
recurrent bilateral shoulder subluxation/dislocations 
secondary to Ehlers-Danlos Syndrome.  He also diagnosed 
recurrent patellar subluxation/dislocation.  He opined that 
both of these conditions existed prior to service, occurred 
in the line of duty, and were aggravated by service.

Medical Evaluation Board (MEB) Proceedings from April 2007 
diagnose recurrent bilateral shoulder subluxation/dislocation 
secondary to Ehlers-Danlos and recurrent patellar 
subluxation/dislocation.  Both of these disabilities were 
noted to have existed prior to service, were not incurred 
while entitled to base pay, but were permanently aggravated 
by service.  

An April 2007 MEB examination report notes that the Veteran 
has recurrent bilateral shoulder dislocations and recurrent 
right patella dislocations due to Ehlers-Danlos Syndrome.  It 
was noted that the Veteran's last shoulder dislocation 
occurred two to three weeks ago and that he has occasional 
right patella dislocation.  He was noted to have had knee 
braces in the past and wore neoprene supports which playing 
sports.

April 2007 PEB Proceedings diagnose bilateral shoulder 
subluxations/dislocations secondary to Ehlers-Danlos and 
bilateral patellar subluxations secondary to Ehlers-Danlos 
Syndrome.  It was noted that neither of these disabilities 
was due to intentional misconduct, willful neglect, or 
unauthorized absence; was incurred or aggravated while 
entitled to basic pay; was incurred or aggravated in the line 
of duty; or was the proximate result of performing duty.  It 
was noted that "There is compelling evidence to support a 
finding that the current condition existed prior to service 
(EPTS) and was not permanently aggravated beyond natural 
progression by such service.  Ehlers Danlos is a congenital 
condition which was diagnosed age 3.  The events described 
are natural progression of this condition without permanent 
service aggravation."

There are two VA examination reports of record that provide 
etiology opinions with respect to these claims.  

A July 2007 VA examination report diagnoses aggravation of 
Ehlers-Danlos in the bilateral shoulders and knees.  The 
examiner noted that the MEB proceedings document that both 
the shoulders and the knees were aggravated by service.  In 
explaining this opinion, the examiner noted that the Veteran 
was essentially not having any trouble with the knees and 
shoulders when he entered service and had been very 
conservative with his activity.  Physical activities in 
service caused problems with the shoulders and knees.  The 
examiner noted that the Veteran had a history prior to active 
duty of dislocation of the shoulder, but with more 
conservative physical activities he was able to maintain 
status.  The examiner opined that the Veteran's current 
difficulties were secondary to the aggravation.

In August 2007, VA submitted this claim for an opinion by an 
orthopedic specialist.  The request notes that the July 2007 
examiner had stated that the Veteran was not having problems 
with his shoulders or knees on entrance into service, but 
that there is ample medical evidence demonstrating that he 
has had Ehlers-Danlos syndrome since he was three years old.  
The opinion request also notes that the PEB found no 
aggravation.  It asks the examiner to determine whether there 
was an increase in aggravation during service and, if so, 
whether there is clear and unmistakable evidence that these 
conditions were not aggravated beyond a natural progression 
by military service.

A September 2007 VA examiner's opinion diagnosed Ehlers-
Danlos syndrome and opined that "there is no clear nor 
unmistakable evidence that the veterans underlying conditions 
were specifically aggravated by military service."  He 
attributed the Veteran's symptoms to be "nothing other than 
the natural progression of his underlying disease."  The 
examiner noted that the only statement of the severity of his 
disability while in service is subjective and was made during 
the July 2007 VA examination.  The examiner stated that, 
"After my review of the record I would, therefore agree, 
with the medical evaluation board that the veterans shoulder 
and knee issues were not aggravated beyond the natural 
progression by military service."

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Having reviewed these etiology opinions, the Board concludes 
that the Veteran's bilateral shoulder and knee disabilities 
were aggravated by service.  The Board notes that both 
etiology opinions were authored by individuals who are 
qualified through education, training, or experience to 
provide competent medical evidence under 38 C.F.R. § 
3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  
Specifically, the September 2007 opinion was authored by an 
orthopedist, while the July 2007 opinion was given by a 
registered nurse.  Significantly, however, the Board notes 
that the registered nurse was the only examiner who was able 
to physically examine and interview the Veteran, while the 
orthopedist had to rely solely on the claims folder.  

Both examiners thoroughly discuss the Veteran's pertinent 
medical history and both provide supporting rationale to 
justify their opinions.  The July 2007 examination report 
expressly notes the Veteran's long history of Ehlers-Danlos 
and that the Veteran was found fit for active duty.  Despite 
what is suggested by the August 2007 opinion request, the 
fact that the Veteran has had Ehlers-Danlos syndrome since he 
was three years old does not contradict a finding that he was 
fit for active duty.  The Board, therefore, does not find the 
registered nurse's opinion less probative based on medical 
evidence demonstrating that the Veteran was not having 
difficulties with Ehlers-Danlos syndrome upon his entrance 
into service.  

The Board further notes that, contrary to the assertion made 
in the September 2007 VA opinion, the July 2007 opinion does 
accurately depict the MEB's determination that the Veteran's 
disabilities were permanently aggravated by his active 
service.  The Board notes that the MEB and the PEB reached 
different conclusions concerning aggravation, and both 
conclusions appear to have been based on review of the 
record.  The MEB conclusion, in particular, appears to be 
based on actual interview and examination of the Veteran.  
While the PEB report does suggest there are reasons to 
believe the Veteran's shoulder and knee disabilities were not 
aggravated by service, no such reasons are cited.  Because 
the registered nurse's interpretation of the MEB findings is 
consistent with its own, the Board cannot discount the 
probative value of the July 2007 opinion based on an alleged 
misunderstanding of the record.  

Finally, the Board notes that the opinion expressed in the 
September 2007 VA examination report is based on a 
misapplication and misunderstanding of the presumption of 
soundness.  As noted above, the presumption of soundness has 
been rebutted in the case at hand because Ehlers-Danlos 
syndrome is considered to be a congenital or developmental 
defect, and is documented prior to service.  Second, there is 
no provision in the law that aggravation of the Veteran's 
Ehlers-Danlos syndrome would have to be clearly and 
unmistakably demonstrated in order to grant service 
connection.  For these reasons, despite the September 2007 
examiner's thorough discussion of the Veteran's pertinent 
medical history, the Board cannot find the September 2007 
opinion to be more probative than that of the July 2007 VA 
examiner.  

Thus, the overall record is in relative equipoise as to 
whether the Veteran's bilateral shoulder and knee 
disabilities were aggravated by his military service.  
Therefore, given the evidentiary standards applicable in a 
case involving aggravation of a preexisting disability, the 
Board finds that grants of service connection for bilateral 
shoulder and knee disabilities is warranted.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a chronic strain of the lumbosacral spine is denied.

Entitlement to service connection for a bilateral shoulder 
disability is granted.

Entitlement to service connection for a bilateral knee 
disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


